Name: 2004/549/EC: Council Decision of 12 July 2004 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-07-16; 2006-05-30

 16.7.2004 EN Official Journal of the European Union L 244/50 COUNCIL DECISION of 12 July 2004 appointing a new member of the Commission of the European Communities (2004/549/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Whereas: HAS DECIDED AS FOLLOWS: Article 1 Mr Olli REHN is hereby appointed a member of the Commission for the period from 12 July 2004 to 31 October 2004. Article 2 This Decision shall take effect on 12 July 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 July 2004. For the Council The President B. BOT